Citation Nr: 0127324	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to non-service-connected VA burial benefits.

2.  Entitlement to an effective date earlier than May 1, 
1999, for the award of non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1960 to September 1963, and from 
August 1965 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions in May and July 1999 that (1) denied 
entitlement to VA burial benefits and (2) granted non-
service-connected death pension, effective from May 1, 1999. 
The appellant submitted a notice of disagreement in July 
1999, and claimed entitlement to an earlier effective date of 
award of the non-service-connected death pension. The RO 
issued a statement of the case in December 1999.  The 
appellant submitted a substantive appeal in January 2000.  A 
hearing scheduled in April 2000 was canceled by the appellant 
and not rescheduled.

In October 2000, the RO informed the appellant that her claim 
for spina bifida benefits for the veteran's grandson had been 
denied.  The RO denied the appellant's claim for service 
connection for the cause of the veteran's death, and for 
eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. chapter 35, in an August 2001 rating decision.  
The record does not contain a notice of disagreement as to 
either of these decisions.  Accordingly, the Board does not 
have jurisdiction to consider them.  Shockley v. West, 11 
Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement); see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998).

The appellant's contentions could be construed as claiming 
spina bifida benefits for the veteran's children.  These 
issues have not been adjudicated by the RO.  Where a claimant 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).  These issues are, accordingly, 
referred to the RO for adjudication.



FINDINGS OF FACT

1.  The veteran died on November [redacted], 1998.

2.  At the time of the veteran's death, he was not in receipt 
of pension benefits.

3.  The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

4.  At the time of the veteran's death, he was not 
hospitalized by VA.

5.  The appellant submitted an application for death pension 
benefits in April 1999, five months after the veteran's 
death.


CONCLUSIONS OF LAW

1.  The criteria for payment of VA burial benefits have not 
been met.  38 U.S.C.A. § 2302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1600, 3.1601 (2001).

2.  The criteria for an effective date earlier than May 1, 
1999, for the payment of death pension benefits have not been 
met.  38 U.S.C.A. §§ 501, 1503, 5110, 5111 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.31, 3.272, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from September 1960 to 
September 1963, and from August 1965 to February 1970.  He 
was not discharged from active duty for a disability incurred 
or aggravated in the line of duty.

A death certificate reveals that the veteran died on 
November [redacted], 1998.

In October 1998, the RO determined that the veteran met the 
medical criteria for the award of special monthly pension at 
the housebound rate.  However, the RO also determined that 
the veteran's income exceeded the limits for payment of that 
benefit.

At the time of the veteran's death, he was not in receipt of 
compensation or pension benefits; nor was he hospitalized by 
VA.  The certificate of his death shows he died at home.

On April 21, 1999, the RO received the appellant's claim for 
non-service-connected burial benefits and for death pension.

A May 1999 RO rating decision denied entitlement to burial 
benefits; and granted entitlement to death pension, effective 
from May 1, 1999.

Correspondence received in June 1999 from a veteran's service 
officer for the state of Oklahoma includes a claim for death 
pension signed by the appellant on January 14, 1999.  The 
service officer noted in his cover letter, that he had 
forwarded the claims form to the appellant on approximately 
January 14, 1999.  However, a FAX cover sheet accompanying 
the forms and cover letter shows that the forms were sent to 
the appellant on April 12, 1999.

In her notice of disagreement submitted in July 1999, the 
appellant contended that she was entitled to VA burial 
benefits on the basis that the veteran was eligible for non-
service-connected pension at the time of his death.  She also 
stated that her brother-in-law, G.M., filed an informal claim 
for death pension on her behalf during a visit to the RO in 
November 1998.

In her substantive appeal submitted in January 2000, the 
appellant included a statement from G.M., indicating that he 
had inquired at the RO in November 1998 as to any type of VA 
benefits available for the appellant, and was told that she 
was not entitled to any VA benefits.

Correspondence received from G.M. in March 2000 reflects that 
he and his son drove sixty miles to the RO in November 1998 
to apply for any VA benefits for the appellant.



	 B.  VA's Duty to Assist and Provide Notice

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106- 475, § 7, 114 
Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001) was enacted.  The record 
shows that the RO considered the new law in its adjudication 
of the appellant's claims, and advised her of the new law. 

In this case the appellant's application appears to be 
intact.  She has been informed of the information necessary 
to substantiate her claims via the statement of the case and 
letters from the RO.  There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's claims for 
entitlement to burial benefits, and for entitlement to an 
effective date earlier than May 1, 1999, for the award of 
non-service-connected death pension.  Hence, no further 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claims.  38 U.S.C.A. 
§ 5103, 5103A (West Supp. 2001).

Therefore, the Board will review the appeal of the RO's 
denial of VA burial benefits and the assignment of an 
effective date of May 1, 1999, for the award of non-service-
connected death pension, to determine whether such actions 
were proper under the law.


C.  Legal Analysis

I.  Entitlement to VA burial benefits.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  The appellant has not claimed 
benefits under this provision.

If a veteran's death is not service-connected, burial 
benefits will be awarded in the following circumstances:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or

(2) The veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's 
death, and (i) In the case of an original claim there 
is sufficient evidence of record to have supported an 
award of compensation or pension effective prior to 
the date of the veteran's death, or (ii) In the case 
of a reopened claim, there is sufficient prima facie 
evidence of record on the date of the veteran's death 
to indicate that the deceased would have been 
entitled to compensation or pension prior to date of 
death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, 
or air service for a disability incurred or 
aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, 
(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and (ii) 
That there are not available sufficient resources in 
the veteran's estate to cover burial and funeral 
expenses.

38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  
If a veteran dies enroute while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

The Board notes that the veteran was not in receipt of VA 
pension or compensation or in receipt of military retirement 
pay.  He may arguably have had a claim for pension pending at 
the time of his death, since the appeal period from the 
October 1998 denial of payments had not expired.  However, 
prima facie entitlement to the payments was not shown at the 
time of his death.  All of the evidence was to the effect 
that his income was excessive.

The appellant seeks entitlement to non-service-connected VA 
burial benefits, contending that the veteran was indeed 
eligible for non-service-connected pension benefits at the 
time of death.  While the veteran was medically eligible, 
this is not the criterion for payment of burial benefits.  
Such benefits require that he have been in receipt of payment 
or have prima facie entitlement to such benefits at the time 
of his death.  He was undisputedly not in receipt of payment, 
and his income precluded such payments.

While the RO informed the veteran that he could complete and 
submit a form showing amounts of family medical expenses paid 
during the year to lower the income, the veteran had not 
submitted such evidence.  The appellant submitted evidence of 
medical expenses only after the veteran's death.  Thus 
entitlement to payment was not shown at the date of the 
veteran's death.  38 C.F.R. § 3.1600(b).

Further, there is no evidence that the veteran was discharged 
from active duty for a disability incurred or aggravated in 
the line of duty and he was not hospitalized by VA at the 
time of his death.

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The law provides for 
payment of burial benefits only under the above specified 
conditions. In this case, those conditions have not been met.  
Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c) (West 1991).  
Accordingly, the claim must be denied.


II.  Entitlement to an Effective Date Earlier than May 1, 
1999,
for the Award of Non-Service-Connected Death Pension.

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for an increase will be the day of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  Further, death benefits for a nonservice-connected 
death after separation of service (for awards filed after 
October 1984) will be payable the first day of the month in 
which the veteran's death occurred if the claim is received 
within 45 days after the date of death; otherwise, the 
effective date of entitlement will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(c)(3)(ii) (referred to as "the 
45-Day Rule").  The actual payment of benefits begins on the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31.

Any communication or action, indicating an intent to apply 
for one or more benefits under VA laws, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  See also Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Fleshman v. 
Brown, 9 Vet. App. 548, 550-52 (1996); 38 C.F.R. § 3.155(a).

An expressed intent to claim benefits must be in writing in 
order to constitute an informal claim pursuant to 38 C.F.R. 
§ 3.155; an oral inquiry does not suffice.  Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

The appellant contends, in essence, that an informal claim 
for death pension was filed on her behalf by her brother-in-
law in November 1998-i.e., within 45 days of the veteran's 
death-during his visit to the RO.  The inquiry by her 
brother could not serve as an informal claim for two reasons.  
First it was not in writing.  Second, he was not her duly 
authorized representative or a member of Congress.  He could 
not act as her next friend because the evidence shows that 
the appellant was sui juris, that is she had the legal 
capacity to file a claim.  In this regard, the Board notes, 
that the appellant has submitted numerous coherent statements 
and claims on her own behalf since her husband's death.

In Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
characterized Irwin v. Dep't of Veterans Affairs, 498 U.S. 
89, 95-96 (1990), as having held that "equitable tolling is 
available in suits between private litigants ... 'where the 
complainant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.'"  
Bailey, 160 F.3d at 1364 (quoting Irwin, supra).  The Federal 
Circuit specifically held in Bailey that equitable tolling in 
the paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365.  (William) Smith v. West, 13 Vet. 
App. 525 (2000).  In Bailey the Federal Circuit essentially 
held that VA representatives could stand in the role of an 
adversary.

The appellant in essence contends that she was dissuaded from 
filing a claim within 45 days of the veteran's death by the 
faulty advice provided to her brother-in-law by VA personnel.  
However, there is no indication that her brother-in-law 
informed VA of her potential entitlement to pension benefits.  
His statement is to the effect that he only inquired as to 
what benefits the appellant might be entitled to.  He has not 
asserted that he provided information as to her income.  At 
the time of her brother-in-law's inquiry, all of the evidence 
of record was that her income was excessive for pension 
purposes.  Thus there was no apparent entitlement to pension 
benefits at that time.  In the absence of apparent 
entitlement, VA had no obligation to send her an application 
for pension, nor was the reported advice of the VA employee 
faulty as to a potential pension claim.  See Westberry v. 
Principi, 255 F.3d 1377 (Fed. Cir. 2001). 

Review of the claims folder reveals correspondence from the 
appellant and a veterans service officer, received in January 
1999, requesting reconsideration of a denial of burial 
benefits.  A claim for burial benefits, even if filed within 
the regulatory time frame, cannot be construed to be a claim 
for death benefits.  Herzog v. Derwinski, 2 Vet. App. 502, 
503 (1992).  Other correspondence from the appellant received 
in February 1999 requested a copy of the veteran's claims 
folder for personal use.  Further, there is no evidence that 
she filed for Social Security Administration benefits prior 
to April 21, 1999.  A Social Security award letter dated in 
July 2000, suggests that she did not claim benefits from that 
administration until at least June 1999.  Such a claim could 
not serve as a basis for an earlier effective date for 
pension under 38 C.F.R. § 3.153 (providing that a claim 
submitted to the Social Administration will be considered a 
claim for death benefits filed with VA as of the date of 
receipt by the Social Security Administration.  

The veteran has also provided copies of forms dated in 
January 1999, which could constitute a claim for pension 
benefits.  However, the effective date of entitlement to 
pension benefits is determined by the date of receipt of the 
claim, not by the date entered on the application by the 
claimant or someone acting on her behalf.  There is no 
evidence of a claim prior to April 1999, and the cover sheet 
accompanying the forms suggests that they were not even 
forwarded to the appellant by the service officer until April 
1999.  In any event, the record does not show receipt of a 
claim prior to that time.

Here, the first written evidence of appellant's intent to 
claim non-service-connected death pension was received by VA 
in April 1999.  The relevant regulations require that 
informal claims be in writing and make no exemption to the 
45-Day Rule, regardless of the reason that the appellant 
failed to file her claim.  Therefore, the Board has no choice 
but to deny her appeal for an earlier effective date.  As 
noted above, the effective date of an award for death pension 
filed more than 45 days after the veteran's death will be the 
date of receipt of the claim, with payment of monetary 
benefits effective the first day of the following calendar 
month.

Accordingly, the Board finds that the current effective date 
is correct and there is no legal basis for an effective date 
prior to May 1, 1999; thus, the claim for an earlier 
effective date must be denied.


ORDER

Entitlement to payment of burial benefits is denied.

An effective date earlier than May 1, 1999, for the award of 
non-service-connected death pension is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

